AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           FILED
                                                                                                                 JUL - 9 2019
                                    UNITED STATES DISTRICT COUR
                                           SOUTHERN DISTRICT OF CALIFORNIA                                CLERK US DISTRICT COURT
                                                                                                       SOUTHERN DISTRICT F CALIFORNIA
             UNITED STATES OF AMERICA                                                                                          DEPUTY
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                               V.

          ALEJANDRO TORRES-NUNEZ (1)                                     Case Number:        17CR0085 MMA

                                                                      ROXANA SANDOVAL, FEDERAL DEFENDERS
                                                                      Defendant's Attorney
REGISTRATION NO.               26834298
•·
THE DEFENDANT:
D admitted guilt to violation of allegation(s) No.          1

 D   was found guilty in violation ofallegation(s) No.                                                 after denial of guilty.
                                                           --------------
Accordingly, the court has ad_judicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

               1                    Failure to report as directed




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ALEJANDRO TORRES-NUNEZ (I)                                               Judgment - Page 2 of2
CASE NUMBER:              l 7CR0085 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SEVEN (7) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.                      on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       17CR0085 MMA
